DAUKSCH, Judge.
This appeal involves a sentencing guidelines issue. Appellant was convicted of grand theft, and received a split sentence of two and one-half years incarceration followed by two years community control. Appellant’s sentencing guidelines score-sheet reflected a permitted range of community control or one to four and one-half years incarceration. This combination of incarceration and community control constitutes a departure from the guidelines. See State v. VanKooten, 522 So.2d 830 (Fla. 1988); Burgess v. State, 569 So.2d 829 (Fla. 5th DCA 1990); Harris v. State, 564 So.2d 283 (Fla. 5th DCA 1990). Because the record contains no written departure reasons, the sentence must be reversed and the case remanded for resentencing.
JUDGMENT AFFIRMED; SENTENCE REVERSED and REMANDED.
W. SHARP and DIAMANTIS, JJ., concur.